Per Curiam:

Appellant Integon Life Insurance Corporation appeals from orders of the circuit court judge (1) denying its motion for default judgment against respondents Business Futures Planning Corporation, Richard C. Browy, Patricia Browy and Carolina Business Advisors, Inc., and (2) granting the motion of respondents Richard C. Browy, Patricia Browy and Carolina Business Advisors, Inc. for leave to file responsive pleadings. We initially remanded this matter to the *216trial court with the direction that the order rendered be amended to show what findings had been made. See 266 S.E. (2d) 81 (S.C.1980); Opinion No. 21218, filed 5/5/80. Our remand order has been complied with. Having carefully reviewed the record and briefs submitted we find no error of law. Johnson v. Finger, 102 S. C. 354, 86 S. E. 673 (1915); Savage v. Cannon, 204 S.C. 473, 30 S.E. (2d) 70 (1944). Since a full opinion would be without precedential value, we affirm pursuant to our Rule 23.
Affirmed.
Lewis, C. J., and Littlejohn, Ness, Gregory and Har-well, JJ., concur.